Given, O. J.
I. The grounds upon which, the ■plaintiff claims that his lands are exempt from taxation *662for general municipal purposes other than for road' tax are as follows:
“Par. 3. That said lands and each piece and tract thereof is occupied and used1 in good faith by the owner for agricultural purpose® only.
“Par. 4. that none of said lands1 have been laid out or platted into city lots, nor1 is it held for future speculation 'as city property or for platting as such.
“Par. 5. That none of it adjoins any part of the platted portion of said city, nor doles any of it lie so near to the platted part of the city that the corporate authorities cannot open and improve it® streets and alley® and extend' to the inhabitant®! of the city the usual police regulations and advantages without incidentally benefiting the proprietor® in personal privileges and accommodation® or the enhancement of the value of any part thereof.
“Par. 6. That none of the land derives any benefit from the water works or the street lighting or the police regulations of said city, or any special advantages from the work done on streets of the city, and none of the lands are needed for the 'extension of the street® or alleys of said' city.”
The rule in such cases is stated in Fulton v. City of Davenport, 17 Iowa, 405, a® follow®: “But the rule which we would deduce on this subject, and under which a large majority of case® might, a® it seems to us, be determined is this: When the proprietors of undedioated town property, being locally within the corporate limits, hold such do®1© proximity to the settled add improved part® of the town that the corporate authorities cannot open and improve its streets and alleys, and extend to the inhabitants thereof its usual police regulations and advantages, without incidentally benefiting such proprietors in their personal privileges and accommodation®, or in the enhancement of *663their property, then the power to tax the same arises; but in its exercise great care and circumspection, should be observed, lest perchaujeie injustice and oppression may ensue.” In Durant v. Kauffman, 34 Iowa, 194, it is said: “The mere fact that lands are included within the limits of a municipal corporation does not authorize their taxation for general city purposes. Under certain conditions, they are exempt therefrom. These conditions are such that the property proposed to be taxed' derives no> benefit from being within- the city limits'. This ils the rule recognized by the various decisions' of this court upon this subj ect,” — citing eases.
II. We think the evidence fully -establishes -each of the allegations made by plaintiff quoted above. The land has always been occupied and used for agricultural purposes only, except that for a time the dwelling house, outbuildings, and ground used therewith were rented for residence purposes to one who was not engaged in farming the land. The land is not adjoining the pl-atted portion of the defendant city, but is remote therefrom, with other unplatted farm lands lying between. None of this land 'has ever been laid out or platted into city lots; nor does it appear to have been held for future speculation ¡as city property. There is no street or alley -extending: to; these lands, except a public highway, running along the west- line thereof. The nearest street, alley, or sidewalk is two hundred rods distant from said land;, the nearest hydrant two hundred and fifty rods, the nearest city lamp two hundred add fifty rods, and the nearest water supply for -extinguishing fire is one mile distant, and the property is outside of the reach of the city’s fire protection. It is argued on behalf of appellant that the property was not being used exclusively for agricultural purposes, that it was at least -incidentally benefited by the police and fire protection afforded by the *664city, and by the privileges of the city library. We do not think that the mere fact that the house was; sepa.nately rented from the lands, for a time made the use other than it theretofore! had been, namely, for agricultural purposes. It is quite evident that this remote place neither needed nor received ataid protection from the very limited police force of the defendant city, and, as we have said, the property was .entirely out of reach of any of the appliances, of the city for extinguishing fires. While it is true the occupants- of this property might enjoy the privileges of the city library, it does not appear that those privileges were limited to residents within the city limits,. The fact is that this land, remote as it is, is not available as city property for either residence or business purposes, under the present demands' of the defendant city. It does not adjoin the platted portion of the city, is. not needed for .streets or alleys, and derives, no benefit whatever from taxes expended for. city purposes other than the road tax which goes to keep, in repair the highway by wbicb the city is reached. We think the case is clearly within •the rule- as we have quoted it above, and that the judgment of the district court should) be affirmed.